Opinion by
Mr. Chief Justice Sterrett,
This ease came into the court below on plaintiff’s appeal from the report of viewers appointed to assess the damages he sustained by the defendant company’s location, construction, etc. of its oil pipe line across his farm. On the trial of the issue, he called eleven witnesses for the purpose of showing the character of his farm, its size and productive qualities, the extent and condition of the improvements thereon, the manner in which it had been cut by the construction of defendant’s pipe line, the way in which the soil had been broken, etc. in the process of its construction, the market value of the farm before and' after the pipe line was constructed, etc. Nine of these witnesses were admittedly competent, and their testimony was *368not excepted to. The other two, Josiah E. Mewes and R. W. Schrack, were objected to on the ground that they were incompetent to testify to the market value of the farm either before or after the construction of defendant’s pipe line; but the objection was overruled and they both testified under exception. Eli Thompson, one of defendant’s witnesses, was excluded by the court on the grouud of incompetency. These rulings, admitting the testimony of the two first named witnesses and excluding that of the latter constitute the only assignments of error in this case.
Without i*eferring at length to the testimony bearing on the qualifications of the two witnesses, Mewes and Schrack, it is enough to say that their competency to testify as they did was sufficiently established by competent evidence. It was shown in substance that Mr. Mewes lived upon the adjoining farm, and knew the one in question for over fifty years, knew the character and productiveness of its soil, the kind and quality of the improvements, extent and sources of the water supply, etc. He also knew the prices at which lauds in the neighborhood were held, and the prices at which they had been sold prior to the construction of defendant’s pipe line and up to within six months of the trial. These and other qualifying- facts were sufficiently established before the Avitness Avas asked to give his opinion as to the market value of his brother’s farm. In like manner, and by substantially the same kind of testimony, the competency of Mr. Schrack, the other Avitness, was sufficiently shoAvn to justify his admission also.
Tested by the principle recognized in Michael v. Crescent Pipe Line Co., 159 Pa. 99, wherein Railway Co. v. Vance, 115 Pa. 325, and other cases are approvingly cited and followed, we are all o'f opinion that the testimony complained of was rightly admitted. In that case, the source, extent and character of the witnesses’ knowledge did not satisfactorily appear. In the case now under consideration, we think it does; and hence the difference resulting from application of the same recognized test. It was not intended to adopt a severer test of competency in that case than had theretofore been applied to the same class of cases.
As to Mr. Thompson, the witness called by the defendant, his knowledge of the property was clearly not sufficient, under *369the rule, to justify the admission of his testimony. He had never.seen the property, nor was there any testimony to show that he had even been in the neighborhood. Unlike the plaintiff’s witnesses, it did not appear that he had any personal knowledge of the “ subject-matter of the inquiry.”
Judgment affirmed.